Citation Nr: 0830360	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

4.  Entitlement to nonservice-connected death pension 
benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from November 1948 until November 1951.  The 
veteran died in October 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues of entitlement to accrued benefits, entitlement to 
DIC under 38 U.S.C.A. § 1318 and entitlement to nonservice-
connected death pension are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection had 
been established for frozen feet of the left lower extremity, 
evaluated as 30 percent disabling, frozen feet of the right 
lower extremity, evaluated as 30 percent disabling, post 
traumatic stress disorder, evaluated as 30 percent disabling, 
residuals of a gunshot wound to the left buttock and thigh 
involving muscle groups XVII and SV with retained foreign 
bodies, evaluated as 20 percent disabling, a scar of the 
right index finger, evaluated as noncompensable, a gunshot 
wound scar of the right thigh, evaluated as noncompensable 
and hemorrhoids, evaluated as noncompensable.  A total 
evaluation for individual unemployability was granted 
effective February 2002.

2.  The veteran died in October 2005 due to end stage 
Alzheimer's dementia.

3.  Alzheimer's dementia was not manifested during service 
and is not shown to be causally or etiologically related to 
service.

4.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death and there is 
no competent medical evidence showing that the veteran's 
death is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in December 2005 that fully addressed all 
notice elements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and an explanation of how to substantiate a DIC claim 
for both service-connected and nonservice-connected 
conditions as required by Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).

The VCAA duty to notify has not been satisfied with respect 
to advising the appellant of the exact conditions for which 
the veteran was in receipt of service connection at the time 
of his death.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  Instead, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre- adjudicatory section 5103(a) notice error non-
prejudicial." Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 9 (U.S. Vet. App. January 30, 2008). 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the circumstances of the 
veteran's service and could be expected to know what 
disabilities the veteran had received service connection for 
at the time of his death.  Specifically, the appellant 
demonstrated she was familiar with the circumstances of the 
veteran's service in her statements that the veteran's combat 
service in Korea ultimately brought about his death.  
Furthermore, the February 2006 rating decision listed the 
veteran's service-connected disabilities.  Subsequently, the 
appellant had the opportunity to submit additional evidence 
and argument prior to readjudication in the form of the 
November 2006 Statement of the Case (SOC) and May 2007 
Supplemental Statement of the Case (SSOC).  Thus, the 
appellant could be expected to have known what service-
connected disabilities the veteran had prior to his death.  
Additionally, the Board notes the veteran has had 
representation throughout the duration of the appeal. Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Therefore proceeding with 
the appeals presently does not therefore inure to the 
appellant's prejudice. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Therefore, the case is ready for appellate review.

Turning to the merits of the claim, the appellant seeks 
service connection for the cause of the veteran's death.  
Specifically, the appellant contends the veteran's combat 
service in Korea caused or accelerated the Alzheimer's 
disease which ultimately brought about his death.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310.  In order to do so, the evidence must establish that 
a service-connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a).  The principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c).  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

During his lifetime, the veteran was in receipt of service 
connection for frozen feet of the left lower extremity, 
frozen feet of the right lower extremity, post traumatic 
stress disorder, residuals of a gunshot wound to the left 
buttock and thigh, involving muscle groups XVII and SV with 
retained foreign bodies, a scar of the right index finger, a 
scar from a gunshot wound of the right thigh, and 
hemorrhoids.  Additionally, a September 2002 rating decision 
granted entitlement to a total disability evaluation based 
upon individual unemployabiltiy effective February 11, 2002.   
However, the veteran's death certificate listed the cause of 
death as end stage Alzheimer's dementia.  No other 
contributing causes of death were noted. 

As to direct service connection for the cause of the 
veteran's death, there is no evidence the veteran was in 
receipt of service connection for Alzheimer's disease or 
dementia.  Nevertheless, the appellant may establish service 
connection for the cause of the veteran's death, when all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 
Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  

In this regard, the veteran's service treatment records fail 
to reflect complaints and treatment for Alzheimer's or any 
other psychiatric condition.  Significantly, the November 
1951 examination performed in connection with the veteran's 
separation from service described the psychiatric system as 
normal.

More significantly, there is no competent medical evidence of 
a nexus linking the Alzheimer's disease and dementia to any 
event or incident of the veteran's service. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In fact, none of the medical records 
provide an opinion as to the etiology of the Alzheimer's 
disease.  Without evidence of a nexus, there is no basis upon 
which service connection can be awarded.

The appellant's primary contention, however, is that the 
veteran's combat service in Korea resulted in stress which 
brought about the Alzheimer's disease that ultimately caused 
the veteran's death.  The veteran clearly had combat service 
as reflected by his receipt of the Purple Heart and Combat 
Infantry Badge.  Additionally, the Board notes the veteran 
was in receipt of service connection for post traumatic 
stress disorder (PTSD).  However, service connection is not 
warranted as there is no competent medical evidence to link 
the Alzheimer's dementia to the veteran's combat-related 
stress or PTSD.  While the appellant may posit that the 
veteran's service in combat resulted in stress which later 
caused or contributed to his Alzheimer's disease, she is not 
shown to have the requisite competence to render such an 
opinion to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).  

A conclusion that the Alzheimer's dementia was related to 
either service or a service-connected disability would be a 
conclusion based on speculation and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted. The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

After the appellant received notice of a February 2006 rating 
decision that denied her claims for service connection for 
service connection for cause of death, accrued benefits, DIC 
under section 1318, and nonservice-connected death pension 
the appellant expressed disagreement with the entire February 
2006 rating decision. Although the appellant clearly 
indicated she disagreed with the denial of DIC under 
38 U.S.C.A. § 1318, death pension and accrued benefits, the 
claims file does not contain any Statement of the Case (SOC) 
for these issues.  The Board must therefore remand that issue 
for the issuance of an SOC. See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should re-examine the 
appellant's claims pertaining to 
entitlement to DIC under 38 U.S.C.A. 
§ 1318, nonservice-connected death pension 
and accrued benefits.  If no additional 
development is required, the RO should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the veteran's withdrawal of the NOD. 
If, and only if, the veteran files a 
timely substantive appeal, should the 
issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


